Order entered March 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01297-CV

  ERICA WHITLOCK, JERRAMY JAY BOYLES, AND WALTER GALE
                “TREY” BOYLES, Appellants

                                        V.

                  CSI RISK MANAGEMENT, LLC, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-05743

                                     ORDER

      Before the Court is appellants’ March 23, 2020 second request for additional

time to file appellants’ opening brief. We GRANT the motion and ORDER

appellants’ opening brief to be filed on or before May 6, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE